Order denying petitioner’s application to stay arbitration unanimously affirmed, with $2.0 costs and disbursements to respondent-respondent. (See Matter of Bankers & Shippers Ins. Co. [Schaefer], 10 A D 2d 573, motion for leave to appeal denied 10 A D 2d 625, 7 N Y 2d 711; cf. Matter of Exchange Mut. Ins. Co. [Scandura], 8 A D 2d 799; semble, contra: Matter of American Nat. Fire Ins. Co. [McCormack], 15 Misc 2d 692; Matter of Ross v. Hardware Mut. Cas. Co., 13 Misc 2d 739; Lowe v. Ocean Acc. & Guar. Corp., 21 Misc 2d 1042.) Moreover, the insurer by its conduct, including participation in adjourning without reservation of rights the hearings for arbitration and the protracted delay, has waived any right to resist the arbitration. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ.